
	

114 HR 2352 IH: State, Tribal, and Local Species Transparency and Recovery Act
U.S. House of Representatives
2015-05-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 2352
		IN THE HOUSE OF REPRESENTATIVES
		
			May 15, 2015
			Mr. Neugebauer (for himself, Mr. Newhouse, Mrs. Lummis, Mr. Huizenga of Michigan, and Mr. Collins of Georgia) introduced the following bill; which was referred to the Committee on Natural Resources
		
		A BILL
		To amend the Endangered Species Act of 1973 to require making available to States affected by
			 determinations that species are endangered species or threatened species
			 all data that is the basis of such determinations, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the State, Tribal, and Local Species Transparency and Recovery Act. 2.Decisional transparency and use of state, tribal, and local information (a)Requiring decisional transparency with affected statesSection 6(a) of the Endangered Species Act of 1973 (16 U.S.C. 1535(a)) is amended—
 (1)by inserting (1) before the first sentence; and (2)by striking Such cooperation shall include and inserting the following:
					
 (2)Such cooperation shall include— (A)before making a determination under section 4(a), providing to States affected by such determination all data that is the basis of the determination; and
							(B).
				(b)Ensuring use of State, tribal, and local information
 (1)In generalSection 3 of the Endangered Species Act of 1973 (16 U.S.C. 1532) is amended— (A)by redesignating paragraphs (2) through (21) as paragraphs (3) through (22), respectively; and
 (B)by inserting after paragraph (1) the following:  (2)The term best scientific and commercial data available includes all such data submitted by a State, tribal, or county government..
 (2)Conforming amendmentSection 7(n) of such Act (16 U.S.C. 1536(n)) is amended by striking section 3(13) and inserting section 3(14).  